Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 03/21/2022.  In the Amendment, applicant amended claims 1-2, 4-9, 11-16 and 18-20.  Claims 3, 10 and 17 are cancelled.   As necessitated by the Amendment, Examiner hereby respectfully maintains 35 U.S.C § 101 rejections to claims 1-2, 4-9, 11-16 and 18-20.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph to claims 2, 9 and 16 rejections to claims

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-2, 4-9, 11-16 and 18-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 02/23/2022  has been considered (see form-1449, MPEP 609).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “a memory configured to store a blockchain ledger, and
a processor configured to:
 	receive a document and a signed digital receipt identifying an owner of the document;
 	hashing content of the document to create a hash of the document;
 	verify the document based on a comparison of the identified owner of the document included in the signed digital receipt and an identifier of the owner of the document retrieved from the blockchain ledger and a comparison of the document hash to a document hash retrieved from the blockchain ledger; and
 	store a result of the verification of the document the blockchain ledger.”
Claim 1 recites the limitation of “receive a document and a signed digital receipt identifying an owner of the document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “receive” in the context of this claim encompasses the user manually receive a document.  Similarly, the limitation of hashing content of the document to create a hash of the document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “hashing” in the context of this claim encompasses the user manually creating a key to identify a document.  Similarly, the limitation of verify the document based on a comparison of the identified owner of the document included in the signed digital receipt and an identifier of the owner of the document retrieved from the blockchain ledger and a comparison of the document hash to a document hash retrieved from the blockchain ledger, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “verify the document” in the context of this claim encompasses the user manually verify the document.   Also, similarly, the limitation of store a result of the verification of the document the blockchain ledger, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “store” in the context of this claim encompasses the user manually saving/recording a document.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more a processor or memory to perform receive, hashing, verify and store steps.  The processor and memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identify record) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the receive, hashing, verify and store steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “the document comprises a digital document with digital content”. The claim language provides only further exchange of the document which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “wherein the instructions further cause the processor is further configured to execute a smart contract to compare the signed digital receipt and the hash of the document against document details previously recorded on the blockchain ledger”. The claim language provides only further to compare which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “wherein the processor is further configured to verify a version of the document based on a version identifier of the document stored on the blockchain ledger and record version verification data on the blockchain ledger…”. The claim language provides only further verify a version which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “wherein the instructions further cause the processor to maintain an access log of the document on the blockchain ledger”. The claim language provides only further maintain an access log which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “wherein the instructions further cause the processor to generate events for the access log comprising read, update, and verification actions performed on the document”. The claim language provides only further generate events which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 8-14: are essentially the same as claims 1-7 except that they set forth the claimed invention as a method rather than a system respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 
Regarding claims 15-20: are essentially the same as claims 1-7 except that they set forth the claimed invention as a non-transitory computer readable storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 

Accordingly, the claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US PGPUB 2019/0386817, hereinafter Carson), in view of Fisher et al. (US PGPUB 2019/0356493, hereinafter Carson).
As per as claim 1, Carson disclose:
 (Currently amended) A system, comprising:
a memory configured to store a blockchain ledger (Carson, e.g., fig. 2A, associating with texts description, [0044-0046], asset node server include a processor…memory…”) and further see [0183] for ledger), and
a processor configured (Carson, e.g., fig. 2A, associating with texts description, [0044-0046], “…asset node server include a processor…”) to:
 	receive a document and a signed digital receipt identifying an owner of the document (Carson, e.g., fig. 2B, associating with texts description, [0055-0057], “…a first version number”  and [0062], “identification document...name, date of birth….” (owner of document), further see [0170], “verify and validate assets, particularly;
 	hashing content of the document to create a hash of the document (Carson, e.g., [0008-0011], “…dynamic blockchain...compare…derived HASH number representation of verifiable information related to each data assets…accessing the HASH representation of the data Asset or subset element for match and verification…”), and see [0160-0062], “…Complete hash and element hash files can be constructed in the same parent file format and can provide verification as to the complete parent files…”) and further see fig.7C, associating with texts description, [0168-0172], “…dynamic blockchain system can allow for the management of numerous asset types and via use of elements can allow for owners of those assets to divulge and allow for the verification of discreet elements of their person, business, financial, medical, or other records…”);
 	verify the document based on a comparison of the identified owner of the document included in the signed digital receipt and an identifier of the owner of the document retrieved from the blockchain ledger and a comparison of the document hash to a document hash retrieved from the blockchain ledger (Carson, e.g., [0087-0088], [0154], [0175],   “… verification of the digital asset by a random sampling in a statistically representative number of hash asset node servers in the plurality of hash asset node servers, such that each asset block matches the lookup asset identifier, the lookup version number, and a cryptographic hash of the digital asset, for each hash asset node server in the statistically representative number of hash asset node servers…”); and
 	store a result of the verification of the document the blockchain ledger (Carson, e.g., [0172-0173], [0185], “… storage of each asset type and a dynamic blockchain management server…”) and further see [0200-0204], “… stored independently of the complete file and element information, providing highly efficient verification of assets or element information verification and/or validation…”).
	To further clarify the features of “verify the document based on a comparison of the identified owner of the document from the blockchain ledger”.
 	However Fisher, in an analogous art, discloses “verify the document based on a comparison of the identified owner of the document from the blockchain ledger” (Fisher, e.g., [0019-0022], “…identity blockchain ledger storing public keys associated with known document authors, signing the first document identifier with a first private key corresponding to a first author to generate a signed first document identifier, and uploading the signed first document identifier to the distributed blockchain ledger, signing the second document identifier with a second private key corresponding to a second author to generate a signed second document identifier, and uploading the signed second document identifier to the distributed blockchain ledger, using a public key stored in the identity blockchain ledger to validate the identity of the author of the first digital document or the second digital document...”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Fisher and Carson to generated based on the respective digital document and a portions of the metadata is distributed to a requesting user based on the one or more access rules and verification of the requesting user by the identity store, the verification comprising validating existence of a respective user identity within the identity store (Fisher, e.g., [0005]).

As per as claim 2, the combination of Fisher and Carson disclose:
(Currently amended) The system of claim 1, wherein the document comprises a digital document with digital content (Fisher, e.g., [0005-0006], “… the document identifier associated with a respective digital document of the one or more digital documents…”, [0007], [0019] “…digital signature of the document data…”).

As per as claim 4, the combination of Fisher and Carson disclose:
(Currently amended) The system of claim 1, wherein the instructions further cause the processor is further configured to execute a smart contract to compare the signed digital receipt and the hash of the document against document details previously recorded on the blockchain ledger (Fisher, e.g., [0019-0022], “…identity blockchain ledger storing public keys associated with known document authors, signing the first document identifier with a first private key corresponding to a first author to generate a signed first document identifier, and uploading the signed first document identifier to the distributed blockchain ledger, signing the second document identifier with a second private key corresponding to a second author to generate a signed second document identifier, and uploading the signed second document identifier to the distributed blockchain ledger, using a public key stored in the identity blockchain ledger to validate the identity of the author of the first digital document or the second digital document...”).

As per as claim 5, the combination of Fisher and Carson disclose:
(Currently amended) The system of claim 1, wherein the processor is further configured to verify a version of the document based on a version identifier of the document stored on the blockchain ledger and record version verification data on the blockchain ledger (Carson, e.g., [0008-0011], “…dynamic blockchain…provide verification of those document…asset owners…compare entire document securely and efficiently…”) and (Fisher, e.g., [0019-0022] and [0049], [0053], “…. A blockchain-based distributed ledger can act as a distributed single source of truth for publishing and accessing a most recent version of a particular document…”). 

As per as claim 6, the combination of Fisher and Carson disclose:
(Original) The system of claim 1, wherein the instructions further cause the processor to maintain an access log of the document on the blockchain ledger (Fisher, e.g., [0042-0044], “…digital signoffs via logging selective data (e.g., the hashes of the selective data) to an external blockchain…”).

As per as claim 7, the combination of Fisher and Carson disclose:
 (Original) The system of claim 6, wherein the instructions further cause the processor to generate events for the access log comprising read, update, and verification actions performed on the document (Fisher, e.g., [0042-0044], “…a detailed history of edits…logging selective data…”).

Claims 8-9 and 11-14 are essentially the same as claims 1-2 and 5-7 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-2 and 5-7.

Claims 15-16 and 18-20 are  essentially the same as claims 1-2 and 5-7  except that they set forth the claimed invention as a non-transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-2 and 5-7.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 03/21/2022 with respect to claims 1-2, 4-9, 11-16 and 18-20  have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Issue I:  Applicant argued on pages 6-8 (Remarks/Argument) regarding to 35 U.S.C § 101 rejections to claims 1-2, 4-9, 11-16 and 18-20.
Response I:  After reviewed and consideration, the examiner respectfully  disagrees  and submits the claims only recite one additional element – using one or more a processor or memory to perform receive, hashing, verify and store steps.  The processor and memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identify record) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to  significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the receive, hashing, verify and store steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to verify the document .

a.	Bhardwaj et al.(US PGPUB 2019/0332783, hereafter Bhardwaj); “Secure Document Management Using Blockchain” disclose retrieving the summarized view of the document based on the unique identifier of the document, when the at least one concept pertaining to the search query matches at least one of the one or more concepts of the document.
Bhardwaj further teaches owner of the document [0068], compare document [0082], [0179].
Bhardwaj also disclose generate a hash that uniquely identifies the document [0170-172], blockchain ledger [0175].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163